Title: To Thomas Jefferson from Gideon Granger, 23 May 1802
From: Granger, Gideon
To: Jefferson, Thomas


            Dr: SirSuffield May 23d. 1802
            The vote for Candidates for Congress is at the ratio of 7,000 federal to 3,800 Republican in Connecticut. There are more than Sixty Republican Members in the House of Representatives. and it is certain that the friends of the Administration increase in the state. They have a hard time—Their perseverance is Wonderful—but they are not dispirited & may well be calculated on—Honle. Perpoint Edwards has returned this day from Vermt: & informs that State is Safe beyond a doubt. The federalists are very bitter—boast much—but in truth gnash their Teeth in dispair—
            Your sincere friend
            Gidn Granger
          